Citation Nr: 1741660	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  12-27 090A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for fibrocystic breast disease with mass, right breast, and cystectomy scars.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Counsel

INTRODUCTION

The Veteran had active duty service from July 1984 to February 1992.

This matter comes before the of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO) which denied an increased rating for residuals of fibrocystic breast disease, then rated 10 percent disabling.

In January 2015, the Veteran testified at hearing before the undersigned at the RO.  

In March 2015, the Board remanded the appeal to afford the Veteran a new VA examination.  The examination was conducted in May 2015.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's disability has been rated under Diagnostic Code 7626 applicable to "breast surgery."  An increased rating would be possible under this code if there was wide excision with significant alteration in breast size.  The Veteran has had surgical procedures on her right breast, but the May 2015 examination did not include specific findings as to whether there was wide excision or alteration in breast size.

Diagnostic Code 7806, which governs dermatitis or eczema, should be considered for potential applicability, provides for ratings based on the percentage of the body or its exposed areas affected by the disability.  The May 2015 examination reported abnormal skin texture extending beyond the area of the service connected scars; but did not include estimates of the percentages of the body that are affected.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the VA examiner who provided the May 2015 examination to provide an opinion as to whether the Veteran's breast surgeries involved wide excision or had caused a significant change in breast size.

The examiner should estimate the percentage of the whole body and the percentage of exposed areas affected by abnormal skin texture related to fibrocystic breast disease.

If the examiner is unable to provide this information, another medical professional may provide the needed responses.  If necessary, afford the Veteran a new skin and scars examination.  

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




